IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-92,459-01


                      EX PARTE JACK GERALD LARKINS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR14002677-H(1) IN THE 347TH DISTRICT COURT
                            FROM NUECES COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of two counts of aggravated sexual assault, one count of theft, and

one count of aggravated kidnapping and sentenced to 80 years’ imprisonment for each of the

aggravated sexual assault counts, 180 days in county jail for the theft count, and fifty years’

imprisonment for the aggravated kidnapping count. The Thirteenth Court of Appeals affirmed his

conviction. Larkins v. State, No. 13-16-00356-CR (Tex. App. — Corpus Christi - Edinburg October

18, 2018) (not designated for publication). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC . art. 11.07.

        Applicant contends that appellate counsel failed to advise him of his right to file a pro se
                                                                                                   2

petition for discretionary review. Based on the record, the trial court has determined that appellate

counsel’s performance was deficient and that Applicant would have timely filed a petition for

discretionary review but for counsel’s deficient performance.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary

review of the judgment of the Thirteenth Court of Appeals in cause number 13-16-00356-CR.

Should Applicant decide to file a petition for discretionary review, he must file it with this Court

within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     April 14, 2021
Do not publish